 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     CHARLES M. DUFFY
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683
     Ben Franklin Station
 5   Washington, D.C. 20044-0683
     Telephone: (202) 307-6406
 6   Facsimile: (202) 307-0054
     charles.m.duffy@usdoj.gov
 7
     DAYLE ELIESON
 8   United States Attorney
     Of Counsel
 9
     Attorneys for the United States of America
10
                                 UNITED STATES DISTRICT COURT
11                                    DISTRICT OF NEVADA

12

13    UNITED STATES OF AMERICA,              )
                                             )             Case No. 2:17-cv-02854-APG-GWF
14             Plaintiff,                    )
                                             )             (Proposed) ORDER OF FORECLOSURE
15             v.                            )             AND JUDICIAL SALE
                                             )
16    RAYMOND W. CRIHFIELD; LISA A.          )
      CRIHFIELD; AMBER L. CRIHFIELD; and     )
17    DISCOVER BANK                          )
                                             )
18             Defendants.                   )
      _______________________________________)
19
            This Order of Foreclosure and Judicial Sale is entered pursuant to the provisions of 28
20
     U.S.C. §§ 2001 and 2002 and 26 U.S.C. §§ 7402 and 7403. The Court hereby orders as follows:
21
            1.      On July 8, 2019, summary judgment was entered against Raymond W. Crihfield
22
     and Lisa A. Crihfield (hereafter “the Crihfields”) regarding their 2003, 2004, 2006, 2007, 2009,
23
     2010 and 2011 federal income tax liabilities. See ECF #32. The aggregate amount of income
24



                                                     1
 1   tax liabilities owed by the Crihfields for those years is $326,664.32 as of October 19, 2018, plus

 2   statutory interest accruing thereafter. See ECF #17, at page 8 (¶ 31) and ECF #20, at ¶¶ 49-55.

 3          2.      In its July 8, 2019 order, the Court also granted summary judgment regarding the

 4   United States’ claim that it could foreclose its federal tax liens arising from the IRS assessments

 5   made against the Crihfields against two real properties that have been referred to in this matter as

 6   the “Hardy” and “Windsong” properties (also referred to below as the “subject properties”). See

 7   ECF #32.

 8          3.      The Hardy property is located at 3140 West Hardy Lane, Pahrump, Nevada 89048

 9   and also is legally described as follows:

10          Parcel one Hundred Twenty-four (124) of CHARLESTON PARK RANCHOS UNIT

11          NO. 1, recorded September 18, 1959 as File No. 32752 in Book C of Surveys, Page 279,

12          Nye County, Nevada Records.

13          EXCEPTING THEREFROM all of its right, title and interest in and to all of the minerals,

14          including gas, coal, oil and oil shales, as disclosed by Deed recorded December 11, 1959

15          as Document No. 33209 in Book 36, Page 221, Official Records, Nye County, Nevada.

16          Excepting therefrom the mobile home located thereon.

17          Assessor’s Parcel Number: 28-682-01.

18          4.      The Windsong property is located at 3021 West Windsong Lane, Pahrump,

19   Nevada and also is legally described as follows:

20          Lot Thirty-Three (33) of GOLDEN SPRING RANCH UNIT NO. 1 as shown by map

21          thereof recorded May 20, 1963 as File No. 44480 in the Office of the County Recorder of

22          Nye County, Nevada.

23          Assessor’s Parcel Number: 41-402-01.

24



                                                        2
 1
             5.       The United States has valid and subsisting tax liens on all property and rights to
 2
     property of the Crihfields, including the Hardy and Windsong properties, arising from the
 3
     assessments described in paragraph 48 of Complaint in this action, which tax liens are effective
 4
     as of the dates of those assessments. The United States further protected its liens by filing
 5
     various Notices of Federal Tax Lien in the Nye County, Nevada, Recorder’s Office.
 6
             6.       Section 7403 of Title 26 (U.S.C.) entitles the United States to enforce its liens
 7
     against the Hardy and Windsong properties in order to apply the proceeds towards the federal tax
 8
     liabilities of the Crihfields.
 9
             7.       The United States’ federal tax liens against the Hardy and Windsong properties
10
     are hereby foreclosed.
11
             8.       The United States Marshal for the District of Nevada, his/her representative, or an
12
     Internal Revenue Service Property Appraisal and Liquidation Specialist (“PALS”) representative
13
     is authorized and directed under 28 U.S.C. §§ 2001 and 2002 to offer for public sale and to sell
14
     the Hardy and Windsong properties, free and clear of the right, title and interest of all parties to
15
     this action and any successors in interest or transferees of those parties. The United States may
16
     choose either the United States Marshal or a PALS representative to carry out the sales under this
17
     Order of Foreclosure and Judicial Sale and shall make the arrangements for any sales as set forth
18
     in this Order.
19
             9.       This Order of Foreclosure and Judicial Sale shall act as a special writ of execution
20
     and no further orders or process from the Court shall be required.
21
             10.      The United States Marshal for the District of Nevada, his/her representative, or a
22
     PALS representative is authorized to have free access to the Hardy and Windsong properties and
23
     to take all actions necessary to preserve those properties including, but not limited to, retaining a
24



                                                        3
 1   locksmith or other person to change or install locks or other security devices on any part of the

 2   properties, until deeds to the subject properties is delivered to the ultimate purchaser(s).

 3          11.     The terms and conditions of the sales shall be:

 4                  a.      Except as otherwise stated herein, the sales of the Hardy and Windsong

 5                          properties shall be by public auction to the highest bidder, free and clear of

 6                          all liens and interests.

 7                  b.      The sales shall be subject to all laws, ordinances, and governmental

 8                          regulations (including building and zoning ordinances), affecting the

 9                          premises, and easements and restrictions of record, if any.

10                   c.     The sales shall be held at the United States District Court for the District

11                          of Nevada on the premises of the subject properties, or at any other place

12                          in accordance with the provisions of 28 U.S.C. §§ 2001 and 2002, at a date

13                          and time announced by the United States Marshal, his/her representative,

14                          or a PALS representative.

15                  d.      Notice(s) of the sales shall be published once a week for at least four

16                          consecutive weeks before the sales in at least one newspaper regularly

17                          issued and of general circulation in Nye County, and, at the discretion of

18                          the Marshal, his/her representative, or a PALS representative, by any other

19                          notice deemed appropriate. The notice(s) of sales shall contain a

20                          description of the subject properties and shall contain the material terms

21                          and conditions of sale in this Order of Foreclosure and Judicial Sale.

22                  e.      The sales of the Hardy and Windsong properties is ordered pursuant to 26

23                          U.S.C. §§ 7402, 7403 and 28 U.S.C. §§ 2001, 2002. State or local law

24



                                                       4
 1        notice requirements for foreclosures or execution sales do not apply to a

 2        sale under federal law. Redemption rights under state or local law do not

 3        apply to the sales of the subject properties under federal law.

 4   f.   The minimum bids will be set by the Internal Revenue Service for the

 5        sales of the Hardy and Windsong properties. If the minimum bids are not

 6        met or exceeded, the Marshal, his or her representative, or a PALS

 7        representative may, without further permission of this Court, and under the

 8        terms and conditions in this Order of Foreclosure and Judicial Sale, hold

 9        new public sales, if necessary, and reduce the minimum bid or sell to the

10        highest bidder.

11   g.   The successful bidders for the subject properties shall be required to

12        deposit at the time of sales with the Marshal, his/her representative, or a

13        PALS representative, a minimum of ten percent of the minimum bid with

14        the deposit to be made by cash or a certified or cashier’s check payable to

15        the United States District Court for the District of Nevada. Before being

16        permitted to bid at the sales, bidders shall display to the Marshal, his/her

17        representative, or a PALS representative proof that they are able to comply

18        with this requirement. No bids will be received from any person(s) who

19        have not presented proof that, if they are the successful bidder(s), they can

20        make the deposit required by this order.

21   h.   The balance of the purchase price(s) for the subject properties is to be paid

22        to the Marshal, his/her representative, or a PALS representative

23        (whichever person is conducting the sales) within thirty (30) days after the

24



                                    5
 1        date the bid is accepted, by a certified or cashier’s check payable to the

 2        United States District Court for the District of Nevada. If the successful

 3        bidder fails to fulfill this requirement, the deposits shall be forfeited and

 4        shall be applied to cover the expenses of the sale, including commissions

 5        due under 28 U.S.C. § 1921(c), with any amount remaining to be applied

 6        to the unpaid federal tax liabilities of the Crihfields covered by the federal

 7        tax liens at issue here. The subject properties shall again be offered for

 8        sale under the terms and conditions of this Order of Foreclosure and

 9        Judicial Sale or, in the alternative, sold to the second highest bidder. The

10        United States may bid as a credit against its judgment without tender of

11        cash.

12   i.   The sales of the Hardy and Windsong properties shall be subject to

13        confirmation by this Court. The Marshal, his/her representative, or a

14        PALS representative shall file a report or reports of the sales with this

15        Court within thirty (30) days after the Clerk notifies the United States that

16        the balance of the purchase price has been received into the Court’s

17        registry.

18   j.   Upon confirmation of the sales, the Marshal, his/her representative, or

19        PALS representative shall promptly execute and deliver deeds of judicial

20        sales conveying the subject properties to the purchaser(s).

21   k.   The purchasers shall proceed to have the Nye County Recorder’s Office

22        record the transfer of the Hardy and Windsong properties upon that

23        county’s register of title. The responsibility for recording the deeds with

24



                                     6
 1                          the Nye County Recorder’s Office, and the payment of all costs, fees, and

 2                          taxes of whatever kind related to the recording of such deed, shall be

 3                          borne exclusively by the purchasers as a term and condition of the sales.

 4                  l.      Upon confirmation of the sales, the interests in, liens against, or claims to,

 5                          the Hardy and Windsong properties that are held or asserted by any and all

 6                          parties to this action or any successors in interest or transferees of those

 7                          parties shall be discharged and extinguished.

 8          12.     Until the Hardy and Windsong properties are sold, the Crihfields, their designee,

 9   and any occupant of the subject properties, shall take all reasonable steps necessary to

10   preserve the such properties (including all buildings, improvements, fixtures and appurtenances

11   on the properties) in its current condition. Any occupants of the subject properties (or if there is

12   none, then the Crihfields or their designee) must maintain a fire and casualty insurance policy on

13   the subject properties. The Crihfields, their designee, and any occupant of the subject properties

14   shall not commit waste against the same nor cause nor permit anyone else to do so. They shall

15   neither do anything that tends to reduce the value or marketability of the subject properties nor

16   cause nor permit anyone else to do so. They shall not record any instruments, publish any notice,

17   or take any other action (such as running newspaper advertisements or posting signs) that may

18   directly or indirectly tend to adversely affect the value of the subject properties or that may tend

19   to deter or discourage potential bidders from participating in the public auction(s), nor shall they

20   cause or permit anyone else to do so. Violation of this paragraph shall be deemed a contempt

21   of court and punishable as such.

22          13.     All persons occupying the Hardy and Windsong properties shall leave and vacate

23   permanently the properties within thirty (30) days of the date of this Order of Foreclosure and

24



                                                       7
 1   Judicial Sale, each taking with them his or her personal property (but leaving all improvements,

 2   buildings, fixtures, and appurtenances to the subject properties). If any person fails or refuses to

 3   leave and vacate the subject properties by the time specified in this Order, the United States

 4   Marshal’s Office is authorized to take whatever action it deems appropriate to remove such

 5   person or persons from the premises, whether or not the sales of such subject properties are being

 6   conducted by a PALS representative. Such action may include, but is not limited to, the use of

 7   reasonable force, and to enter and remain on the premises, including, but not limited to, the land,

 8   and any structures or vehicles thereon, for the purposes of executing this Order. The United

 9   States Marshal is further authorized and directed to arrest and/or evict from the premises any and

10   all persons who obstruct, attempt to obstruct, or interfere or attempt to interfere in any way with

11   the execution of this Order. When the United States Marshal concludes that all unauthorized

12   persons have vacated, or been evicted from the subject properties, he/she shall relinquish

13   possession and custody of the subject properties to the Internal Revenue Service, or its designee.

14   No person shall be permitted to return to the subject properties and/or remain thereon without the

15   express written authorization by the United States Marshal and/or the Internal Revenue Service,

16   and/or the United States Department of Justice, or their respective representatives and/or

17   designees. Unauthorized persons who re-enter the subject properties during the time this Order

18   is in effect may be ejected by the United States Marshal without further order of this Court.

19          14.     Notwithstanding the terms of the immediately preceding paragraph, if, after the

20   sales of the Hardy and Windsong properties are confirmed by this Court, the properties remain

21   occupied, a writ of assistance may, without further notice, be issued by the Clerk of Court to the

22   purchaser(s) thereof.

23

24



                                                      8
 1           15.     If any person fails or refuses to remove his or her personal property from the

 2   Hardy and Windsong properties by the time specified herein, the personal property remaining at

 3   or on the subject properties thereafter is deemed forfeited and abandoned, and the United States

 4   Marshal’s Office or the PALS representative is authorized and directed to remove and dispose of

 5   it in any manner they see fit, including sale, in which case the proceeds of sale are to be applied

 6   first to the expenses of sale, and then to the federal tax liabilities of the Crihfields covered by the

 7   federal tax liens at issue here.

 8           16.     The Marshal, his or her representative, or a PALS representative, shall deposit the

 9   amounts paid by the purchaser or purchasers of the subject properties into the registry of the

10   court. Upon appropriate motion for disbursement or stipulation of the parties, the Court will

11   disburse the funds in the following partial order of preference until these expenses and liens are

12   satisfied:

13                   a.      First, to the IRS, for allowed costs and expenses of the sales, including any

14                           commissions due under 28 U.S.C. § 1921(c) and including an amount

15                           sufficient to cover the costs of any steps taken to secure or maintain the

16                           subject properties pending sale and confirmation by the Court;

17                   b.      Second, to Nye County for any and all liens it may have on the subject

18                           properties for unpaid real property taxes or special assessments at the time

19                           of sales;

20

21

22

23

24



                                                        9
 1                c.   Lastly, to the United States of America to partially satisfy the federal tax

 2                     liabilities of the Crihfields covered by the federal tax liens at issue here

 3   IT IS SO ORDERED.

 4

 5   DATED this        day of                          , 2019.

 6

 7
                                                       ANDREW P. GORDON
 8                                                     UNITED STATES DISTRICT JUDGE
                                                       Dated: July 24, 2019.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                                 10
